Citation Nr: 1512008	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-08 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depression prior to March 24, 2014, and in excess of 70 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.

The Veteran was scheduled to testify before an RO Decision Review Officer (DRO) in March 2014, but subsequently withdrew his hearing request. 

In a November 2014 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 70 percent effective March 24, 2014.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to March 24, 2014, the Veteran's peripheral neuropathy of the right and left lower extremities more closely approximated moderate incomplete paralysis due to symptoms of pain, tingling, numbness, and burning.

2.  From March 24, 2014, the Veteran's peripheral neuropathy of the right and left lower extremities has more closely approximated moderately severe incomplete paralysis due to symptoms of tingling, paresthesias, numbness, and constant, severe pain.

3.  Prior to March 24, 2014, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

4.  From March 24, 2014, the Veteran's PTSD has not been productive of total social and occupational impairment.

5.  Resolving all doubt in the Veteran's favor, the competent and credible evidence of record demonstrates that his service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period prior to March 24, 2014, the criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the right and left lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8520, 8620 (2014).

2.  For the period from March 24, 2014, the criteria for an evaluation of 40 percent, but no higher, for peripheral neuropathy of the right and left lower extremities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8520, 8620 (2014).

3.  For the period prior to March 24, 2014, the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


4.  For the period from March 24, 2014, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

5.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

Regarding the Veteran's claim of entitlement to a higher rating for PTSD, as it arises from his disagreement with the initial evaluation following the grant of service connection, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Turning to his claims for ratings in excess of 20 percent for peripheral neuropathy of the right and left lower extremities, the RO provided the Veteran with VCAA-compliant notice by letter dated September 2011.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of those claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claims and to provide VA examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the VA obtained service treatment records, post-service treatment records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence,   and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Analysis

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Peripheral Neuropathy

The Veteran is currently assigned separate 20 percent ratings for peripheral neuropathy of his right and left lower extremities under Diagnostic Code 8520, paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  The Veteran's claim for an increased rating was received in August 2011.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve, a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve, a 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, and an 80 percent rating is warranted for complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis," where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  Id.  However, 38 C.F.R. § 4.123 provides that a rating for moderately severe incomplete paralysis may be assigned for neuritis that is not characterized by organic changes, if there is sciatic nerve involvement.

The Veteran was afforded a VA examination in connection with his claim in October 2011, at which time he described constant, burning numbness from toes to calf in his right leg, and from toes to ankle in his left.  He reported taking Aleve for the pain, and the examiner noted he was also prescribed topiramate.  The examiner documented full strength in the Veteran's lower extremities, as well as normal   deep tendon reflexes in the knees and ankles.  The examiner reported no muscular atrophy and normal muscle tone in both lower extremities.  She noted the Veteran had decreased sensation in his feet and ankles bilaterally, and to the middle of the calf of his right lower extremity.  She found that the Veteran had peripheral neuropathy affecting the sciatic nerve in both lower extremities, but characterized the function of that nerve as normal, bilaterally.

The Veteran was afforded another VA examination in November 2012, at which time he described burning in his lower extremities from his shins to his feet, as   well as tingling and numbness.  He indicated he was only able to stand or walk    for approximately 20 minutes before the pain became unbearable, but denied      any problems with balance.  The examiner reported full muscle strength, normal deep tendon reflexes in both lower extremities, and no muscle atrophy, but      noted decreased sensation in the lower legs, ankles, and feet.  She found that        the Veteran's peripheral neuropathy of the lower extremities was characterized           by moderate incomplete paralysis of the sciatic nerve, bilaterally.

The Veteran was afforded a third VA examination in March 2014, and described severe pain on the plantar surface of both feet and an episode of discoloration of his feet approximately three months prior.  He indicated his primary care physician adjusted his diabetes medication as a result of that incident.  The Veteran described his symptoms as a mild numbness of the feet in the morning that progressed to paresthesia and pain over the course of the day.  He indicated he had to stay seated for the remainder of the day after the pain in his feet began.  He stated he took topiramate twice a day for the pain in his feet, as well as Advil in the afternoon for additional relief.  Upon physical examination, muscle strength testing indicated full strength in the Veteran's knees and ankles.  Deep tendon reflexes were normal, as was sensation in both lower extremities.  The examiner noted there was no muscle atrophy.  She found that the Veteran's peripheral neuropathy of the lower extremities was characterized by moderately severe incomplete paralysis of the sciatic nerve bilaterally.

After review of the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted prior to March 24, 2014 for peripheral neuropathy of either of the Veteran's lower extremities, as his incomplete paralysis was characterized by VA examiners during that time as, at worst, moderate.  However, as the March 24, 2014 VA examiner characterized the Veteran's bilateral incomplete paralysis of the sciatic nerve as moderately severe, the Board finds that, when coupled with the Veteran's subjective reports of constant, severe pain after standing or walking, and resolving reasonable doubt in the Veteran's favor, a rating of 40 percent, but no higher, is more closely approximated from that date, forward.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Board notes that 40 percent is the highest disability rating permitted for incomplete paralysis of the sciatic nerve for neuritis and purely sensory changes.  See 38 C.F.R. § 4.123.

To the extent that the Veteran believes he is entitled to a higher disability rating prior to and since March 24, 2014, the Board notes that it has considered his assertions regarding the severity of the symptoms he has experienced as a result of the peripheral neuropathy in his lower extremities, including burning, tingling, numbness, and severe pain when standing or walking, in determining the appropriate disability evaluations for both time periods.  It also acknowledges that the Veteran has been taking topiramate twice daily since approximately May 2010, as well as over-the-counter pain medication, to alleviate his ongoing neuropathic pain.  However, the Board finds that the clinical evidence of record, which does not document other than sensory symptoms and characterizes the Veteran's incomplete paralysis of the sciatic nerve as moderate prior to March 24, 2014 and moderately severe thereafter, is of the greatest probative value as to the level of impairment.  Accordingly, it finds that a rating in excess of 20 percent for peripheral neuropathy of either of the Veteran's lower extremities is not appropriate prior to March 24, 2014.

In summary, the Board finds that the Veteran is entitled to ratings of 40 percent, but no higher, for peripheral neuropathy of the right and left lower extremities from March 24, 2014, forward, but that he is not entitled to ratings in excess of 20 percent for those disabilities prior to that time. 

PTSD

The Veteran's PTSD is currently rated as 30 percent disabling prior to March 24, 2014, and as 70 percent disabling thereafter, under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are as follows.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with  reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of   the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely     on the basis of social impairment.  38 C.F.R. § 4.126(b). 


The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates    that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or   mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A   GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  


After review of the evidence of record, the Board finds that a higher evaluation for PTSD is not warranted during either time period under review.

During the period prior to March 24, 2014, the medical evidence of record reflects that the Veteran's PTSD was manifested by symptoms that included anxiety, depressed mood, sleep impairment, difficulty concentrating, mild memory loss, irritability, a heightened startle response, avoidance, diminished interest in activities, and feelings of detachment.  

An October 2011 VA examiner found that the Veteran's symptoms were productive of occupational and social impairment that decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress, and assigned a GAF score of 70.  During that examination, the Veteran described a strong marital relationship with his second wife of 34 years.  In a January 2012 addendum to that examination report, another reviewer noted that the Veteran's PTSD symptoms were controlled by medication and that symptoms of his peripheral neuropathy, rather than his PTSD, were the cause of his current unemployment.  During a second PTSD examination in November 2012, the Veteran was again assigned a GAF score of 70, and the examiner found that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  At that time, the Veteran denied any changes in his social and occupational situations.  He described his marital relationship as "ok," and his relationships with two out of three children as "great."  He also described a close relationship with his extended family.  

The Board finds that the Veteran's PTSD prior to March 24, 2014 most closely approximates the currently assigned 30 percent rating.  In that regard, the Veteran did not demonstrate the symptoms associated with higher ratings during that time period, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  Although the November 2012 VA examiner characterized the Veteran's symptoms as having a greater effect on his occupational and social functioning than did the 2011 examiner, those effects were still not found to cause occupational and social impairment with reduced reliability and productivity such that a rating of 50 percent or higher would be warranted.  Indeed, the Veteran's statements to the VA examiners demonstrate that he was maintaining various social relationships, and suggested that his unemployment was primarily to related physical ailments.  Moreover, the symptoms he described to the VA examiners, including depressed mood, mild memory loss, anxiety, and chronic sleep impairment, are contemplated by the 30 percent rating criteria.  Although some of the Veteran's symptoms during that time period are not specifically enumerated in those criteria, the Board finds that, based on the Veteran's overall mental health picture as evidenced during the VA examinations, they were in keeping with a 30 percent rating.

Turning to the period from March 24, 2014, during which time the Veteran was assigned a 70 percent disability rating, the Board finds that the evidence of record does not support a rating of 100 percent-the only higher disability evaluation available.  A March 2014 VA examiner characterized the Veteran's PTSD as productive of occupational and social impairment with reduced reliability and productivity, only, noting that his PTSD symptoms, alone, did not render him unable to secure and maintain substantially gainful employment.  Moreover,         the record does not reflect that the Veteran has at any point demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  The Veteran has not reported delusions or hallucinations, gross impairment in thought processes or communication, inappropriate behavior, an inability to perform the activities of daily living, or      any of the other markers of total occupational and social impairment due to PTSD, nor did the March 2014 VA examiner observe such.

With respect to both time periods, the Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent he believes he is entitled to higher ratings during those time periods, concludes that      the findings during medical evaluation are more probative than the Veteran's lay assertions to that effect.  As the March 2014 VA examiner pointed out, the Veteran's treatment for psychiatric symptoms during the time periods under review has been limited, and the Board has accordingly relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms, but nonetheless recorded mental status examinations showing limitation of function that more nearly approximate the criteria for a 30 percent evaluation prior to March 24, 2014, and no more than a 70 percent evaluation thereafter.  

Accordingly, the preponderance of the evidence is against the Veteran's claim, and an evaluation in excess of 30 percent for PTSD prior to March 24, 2014, and in excess of 70 percent thereafter, is denied.

Other Considerations

The Board has also considered whether the Veteran's peripheral neuropathy of the right and left lower extremities or his PTSD present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral of any of those disabilities to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such  an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the applicable rating criteria for those disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  With respect to his claim for an increased rating  for PTSD, the Board also notes that it has considered all psychiatric symptomology  in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  In short, the Veteran's disability picture  is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral of his increased rating claims for extraschedular consideration is not warranted. 


In reaching the above conclusions the Board has considered, and with assignment  of 40 percent ratings after March 24, 2014 for peripheral neuropathy of the Veteran's lower extremities, has applied, the benefit of the doubt doctrine.  As to the remaining aspects of the claims, however, the preponderance of the evidence    is against them and the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

II.  TDIU

The Veteran has also asserted that he is unable to work due to his service- connected disabilities-primarily the peripheral neuropathy of his right and left lower extremities and his PTSD symptoms.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits may be granted when it is established that the service-connected disabilities, standing alone, prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

In determining whether an appellant is entitled to a total disability rating based  upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

At the outset, the Board notes that the Veteran meets the schedular requirement for a TDIU.  Service connection is established for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to March 24, 2014 and as 70 percent disabling thereafter; Type II diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the right and left lower extremities, each rated as 20 percent disabling prior to March 24, 2014 and as 40 percent disabling thereafter; and peripheral neuropathy of the right and left upper extremities, each rated as 10 percent disabling.  The Veteran's combined schedular rating was 70 percent beginning in August 29, 2011 and 90 percent from March 24, 2014.  

The record reflects that the Veteran has a high school education and that he has primarily worked buying and selling cars after service.  In his initial TDIU claim, he indicated he had owned his own car lot and later worked in wholesale, until the pain in his feet related to his peripheral neuropathy became unbearable in approximately March 2011.  The Veteran later explained that his PTSD symptoms, coupled with his peripheral neuropathy symptoms, have prohibited him from obtaining jobs in the sales field, as he no longer has the ability to remember names and other important information or to be friendly and upbeat, and as he is unable to stand or walk for extended periods of time.

In October 2011, a VA general medical examiner found that the Veteran's peripheral neuropathy prevented him from obtaining or maintaining employment in a physical position, as he could not stand for more than two or three hours, but also found that there were no limitations on his ability to obtain sedentary employment.  In January 2012, another medical reviewer issued an opinion finding that the Veteran's PTSD symptoms did not render him unemployable.  In November 2012, a VA examiner opined that the Veteran's peripheral neuropathy prevented him from performing work that required prolonged standing or ambulation, such as his former job, but  that his condition should not prevent him from performing sedentary occupations.  In March 2014, however, the physician who performed the Veteran's nerve examination found that he was unable to maintain a job requiring standing or walking for more than one hour, but also noted that his training was in sales and that he had no computer skills, which would impact his ability to be cross-trained and obtain a sedentary or desk job.

After reviewing the record, the Board finds that the evidence is at least in equipoise regarding the question of whether the combined effect of the Veteran's service-connected disabilities makes it unlikely that he could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  In making that determination, the Veteran's limited education, his primary employment history, and his level of disability due to his peripheral neuropathy, PTSD, and other service-connected disabilities have been considered.  Resolving all doubt in the Veteran's favor, the criteria for a TDIU have been met, and entitlement to a TDIU is granted.


ORDER

Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity for the period prior to March 24, 2014 is denied.

An evaluation of 40 percent, but no higher, for peripheral neuropathy of the right lower extremity is granted for the period from March 24, 2014 subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity for the period prior to March 24, 2014 is denied.

An evaluation of 40 percent, but no higher, for peripheral neuropathy of the left lower extremity is granted for the period from March 24, 2014, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an initial evaluation in excess of 30 percent for PTSD with major depression for the period prior to March 24, 2014 is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD with major depression for the period from March 24, 2014 is denied.

A total disability rating based on individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


